Title: To Thomas Jefferson from Bernard Peyton, 19 March 1821
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
19 March 1821
I have yours of the 16th: now before me with its enclosure.—Mr Pollard, to whom I have shewn Mr Maury’s letters, assures me the Bust was safely recd, & either sent to or by Mr Thos E. Randolph of your county, who can probably give you some certain information about it.I have this day procured a draft from the Branch Bank of the United–States here, on the Branch in New York for $125, which I have enclosed Messers Leroy Bayard & Co to your credit.—Your draft faci’g Hatch for fifty $50 Dollars, together with all the others, of which I am apprised. but two small ones, have been presented & paid—Thinking it likely you wished to preserve Mr Mauray’s letter, I return it under cover herewith—Your Pots for sea cale have been making at the Pottery near this place for a fortneight past, but really our mechanicks are so very indifferent that it is impossible to make any calculations upon them, I am in hopes however they will be ready by this day week, if so, or whenever they are, no time shall be lost in forwarding them by a Boat— They are made by Mr Wickham’s pattern which he finds to answer well—With great respect Yours trulyBernard Peyton